Jason C. Spiro
Adlai J.J. Small
Carolyn B. Rendell
SPIRO HARRISON
830 Morris Turnpike, 2nd Floor
Short Hills, NJ 07078
Phone: (973) 232-0882
jspiro@spiroharrison.com
asmall@spiroharrison.com
crendell@spiroharrison.com

                        UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF NEW JERSEY


In Re:
                                                     Civil Action No. 18-01507 (JNP)
Spinner Family Holdings LLC et al

vs.
                                                     NOTICE OF MOTION TO AMEND
GRG CHUBB1 LLC et al                                 THE COMPLAINT AND REMAND
                                                     TO STATE COURT




              PLEASE TAKE NOTICE, that on April 16, 2019, or as soon thereafter as

counsel can be heard, Spinner Family Holdings (“SFH”), Tom Spinner, and Maria Spinner

(collectively “Spinner”), by and through the undersigned counsel, shall move before the

Honorable Jerome N. Poslusny, at the United States District Court for the District of New Jersey,

at the Mitchell H. Cohen U.S. Courthouse, 400 Cooper Street, 4th Floor Camden, New Jersey for

the entry of an Order granting Spinner’s Motion to Amend the Complaint pursuant to Fed. R.
Civ. P. 15(a) and Motion to Remand to State Court pursuant to 28 U.S.C § 1334(c)(2), 28 U.S.C.

§ 1334(c)(l), 28 U.S.C. § 1452(b), and 28 U.S.C. §1447(c).

       PLEASE TAKE FURTHER NOTICE that in support of this Motion, Spinner has

submitted contemporaneously herewith a memorandum of law, and refers this Honorable Court

to the same for further explication of the grounds upon which this motion is based.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is submitted

herewith.

       RESPECTFULLY SUBMITTED this 19th day of March, 2019.



                                                Respectfully submitted,

                                                SPIRO HARRISON

                                                /s/ Adlai J.J. Small
                                                Adlai J.J. Small
                                                Jason C. Spiro
                                                Carolyn B. Rendell
                                                830 Morris Turnpike, 2nd Floor
                                                Short Hills, NJ 07078
                                                Phone: (973) 232-0882
                                                jspiro@spiroharrison.com
                                                asmall@spiroharrison.com
                                                crendell@spiroharrison.com

                                                Attorneys for Plaintiffs
                                    CERTIFICATE OF
                                       SERVICE

       I hereby certify that on March 19, 2019, I filed the foregoing document via this Court’s

CM/ECF system, which caused electronic notice to be sent to all ECF-registered parties.




                                              /s/ Adlai J.J. Small
                                              Adlai J.J. Small
